Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 57, 88, 91, and 92.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both an upper surface of a lower arm and upwardly facing pivot stopping surface of the “C” bracket and the upwardly facing pivot stop. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 4, line 11, “telescopingly” should read “telescopically”
On page 10, line 10, “outer tube 2 and the inner tube” should read “proximal segment 2 and the distal segment 30”

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 3 and 11 objected to because of the following informalities:  
In claims 3 and 11, “telescopingly” should read “telescopically”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (US PGPUB 2007/0247378 A1), hereinafter known as Masterson, in view of Rupley (US Patent No. 4249182 A). 
Regarding claim 1, Masterson teaches (Fig. 3) a recreational vehicle satellite dish support (Abstract) comprising: (a) a first arm (30) having a proximal end (left side of 30), a distal end (right side of 30), and a lower surface (bottom of 30); and (d) a satellite dish mount (50) fixedly attached to the first arm's distal end (right side of 30) but does not specifically teach (b) a fulcrum at the lower surface of the first arm, the fulcrum being positioned between the first arm's proximal and distal ends; (c) an upwardly facing pivot stop fixedly positioned at the first arm's proximal end.

    PNG
    media_image1.png
    581
    538
    media_image1.png
    Greyscale

However, Rupley teaches (Fig. 3) (b) a fulcrum (portion of 28 where 56 is located) at the lower surface of the first arm (28), the fulcrum (portion of 28 where 56 is located) being positioned between the first arm's proximal (right side of 28) and distal ends (left side of 28); (c) an upwardly facing pivot stop (bottom of 34) fixedly positioned at the first arm's proximal end (right side of 28).

    PNG
    media_image2.png
    297
    408
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “(b) a fulcrum at the lower surface of the first arm, the fulcrum being positioned between the first arm's proximal and distal ends; (c) an upwardly facing pivot stop fixedly positioned at the first arm's proximal end,” as taught by Rupley, for the purpose of allowing for easy installation and removal (see also col. 1, lines 19-21).
Regarding claim 2, Masterson does not specifically teach further comprising a stabilizer plate fixedly attached to the first arm.
However, Rupley teaches (Fig. 3) further comprising a stabilizer plate (30) fixedly attached to the first arm (28).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “further comprising a stabilizer plate fixedly attached to the first arm,” as taught by Rupley, for the purpose of preventing damage or loss of the recreational vehicle satellite dish support due to vehicle vibration (see also col. 3, lines 20-23).

Claims 3-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson in view of Rupley as applied to claim 2 above, and in further view of Bailey et al. (US Patent No. 9543634 B1), hereinafter known as Bailey. 
Regarding claim 3, Masterson does not specifically teach wherein the first arm comprises a proximal segment and a distal segment, and wherein said segments are telescopingly interconnected.
However, Bailey teaches (Fig. 3A) wherein the first arm (28) comprises a proximal segment (30) and a distal segment (32), and wherein said segments are telescopingly interconnected (Abstract).

    PNG
    media_image3.png
    688
    510
    media_image3.png
    Greyscale


Regarding claim 4, Masterson does not specifically teach further comprising a downwardly facing pivot stop fixedly positioned at the first arm's proximal end, the downwardly facing pivot stop being further positioned upwardly from the upwardly facing pivot stop.
However, Rupley teaches (Fig. 3) further comprising a downwardly facing pivot stop (top of 34) fixedly positioned at the first arm's proximal end (right side of 28), the downwardly facing pivot stop (top of 34) being further positioned upwardly from the upwardly facing pivot stop (bottom of 34).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “further comprising a downwardly facing pivot stop fixedly positioned at the first arm's proximal end, the downwardly facing pivot stop being further positioned upwardly from the upwardly facing pivot stop,” as taught by Rupley, for the purpose of allowing for quick assembly and disassembly (see also col. 6, lines 24-26).
Regarding claim 5, Masterson does not specifically teach further comprising a post capture space, said space being vertically bounded by the downwardly and upwardly facing pivot stops.
However, Rupley teaches (Fig. 3) further comprising a post capture space (space within 34), said space (space within 34) being vertically bounded by the downwardly (top of 34) and upwardly facing pivot stops (bottom of 34).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “further comprising a post capture space, said space being vertically bounded by the downwardly and upwardly facing pivot stops,” as taught by Rupley, for the purpose of allowing for quick assembly and disassembly (see also col. 6, lines 24-26).
Regarding claim 6, Masterson does not specifically teach further comprising a post passage port.
However, Rupley teaches (Fig. 3) further comprising a post passage port (left side of 34).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “further comprising a post passage port,” as taught by Rupley, for the purpose of allowing for quick assembly and disassembly (see also col. 6, lines 24-26).
Regarding claim 7, Masterson does not specifically teach further comprising a first set screw connected operatively at a distal end of the first arm's proximal segment, the first set screw being adapted for alternatively permitting and resisting telescoping of the first arm's distal segment.
However, Bailey teaches (Fig. 3A) further comprising a first set screw (48) connected operatively at a distal end (right side of 30) of the first arm's proximal segment (30), the first set screw (48) being adapted for alternatively permitting and resisting telescoping of the first arm's distal segment (col. 4, lines 43-45).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Bailey to include “further comprising a first set screw connected operatively at a distal end of the first arm's proximal segment, the first set screw being adapted for alternatively permitting and resisting telescoping of the first arm's distal segment,” as taught by Bailey, for the purpose of improving durability by reducing slippage, removal, or torsional deflection caused by natural forces (see also col. 4, lines 64-65).
Regarding claim 8, Masterson does not specifically teach further comprising a slide stop fixedly attached to and extending downwardly from the first arm's distal segment.
However, Rupley teaches (Fig. 3) further comprising a slide stop (54 and 56) fixedly attached to and extending downwardly from the first arm's distal segment (left side of 28).
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “further comprising a slide stop fixedly attached to and extending downwardly from the first arm's distal segment,” as taught by Rupley, 
Regarding claim 10, Masterson does teach (Fig. 3) further comprising a second arm 40 having upper and lower ends, wherein the satellite dish mount (50) comprises the second arm (40).
Regarding claim 13, Masterson does teach (Fig. 3) further comprising a plate (bottom portion of 50) fixedly attached to the second arm's upper end (40). 

    PNG
    media_image4.png
    581
    538
    media_image4.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masterson in view of Rupley and Bailey as applied to claim 8 above, and in further view of King et al. (US PGPUB 2009/0262033 A1), hereinafter known as King. 
Regarding claim 9 Masterson does not specifically teach wherein the slide stop is adapted for, upon a receipt of a first ladder post within the post capture space, and upon contact by the fulcrum with another ladder post, resisting distal movement of the first arm.
However, Rupley teaches (Fig. 1) wherein the slide stop (54 and 56) is adapted for, upon a receipt of a first post (22) within the post capture space (space within 34), and upon contact by the fulcrum (portion of 28 where 56 is located) with another post (24), resisting distal movement of the first arm (28; col. 5, lines 54-58).

    PNG
    media_image5.png
    446
    335
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Rupley to include “wherein the slide stop is adapted for, upon a receipt of a first post within the post capture space, and upon contact by the fulcrum with another post, resisting distal movement of the first arm,” as taught by Rupley, for the purpose of preventing damage or loss of the recreational vehicle satellite dish support due to vehicle vibration (see also col. 3, lines 20-23).
King teaches (Fig. 30) wherein the post is a ladder post (Fig. 30). 
    PNG
    media_image6.png
    626
    581
    media_image6.png
    Greyscale

.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson in view of Rupley and Bailey as applied to claim 10 above, and in further view of Scott et al. (US PGPUB 2014/0239025 A1), hereinafter known as Scott. 
Regarding claim 11 (Fig. 3), Masterson does teach wherein the second arm (40) comprises a lower segment (bottom bracket of 40) and an upper segment (upper segment of 40) but does not specifically teach and wherein said segments are telescopingly interconnected.
However, Scott teaches (Fig. 3) wherein said segments (32 and 36) are telescopingly interconnected ([0029]).

    PNG
    media_image7.png
    338
    588
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Scott to include “wherein said segments are telescopingly interconnected,” as taught by Scott, for the purpose of improving freedom of positioning while allowing for easy storage (see also [0029] and [0030]).
Regarding claim 12, Masterson does not specifically teach further comprising a second set screw connected operatively to the second arm's lower segment, the second set screw being adapted for alternatively permitting and resisting telescoping motions of the second arm's upper segment.

It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Scott to include “further comprising a second set screw connected operatively to the second arm's lower segment, the second set screw being adapted for alternatively permitting and resisting telescoping motions of the second arm's upper segment,” as taught by Scott, for the purpose of improving freedom of positioning while allowing for easy storage (see also [0029] and [0030]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson in view of Rupley and Bailey as applied to claim 5 above, and in further view of Roberts et al. (US Patent No. 9960481 B2), hereinafter known as Roberts.
Regarding claim 14, Masterson does not specifically teach further comprising a slide stop spanning between the downwardly and upwardly facing pivot stops.
However, Roberts teaches (Fig. 2) further comprising a slide stop (26 and 28) spanning between the downwardly and upwardly facing pivot stops (bottom and top of 14).

    PNG
    media_image8.png
    410
    534
    media_image8.png
    Greyscale


Regarding claim 15, Masterson does not specifically teach wherein the slide stop comprises a sheer pin and aligned eyes combination.
However, Roberts teaches (Fig. 2) further wherein the slide stop (26 and 28) comprises a sheer pin (28) and aligned eyes (26 and 24) combination.
It would have been obvious before the effective filing date of the claimed invention to modify the recreational vehicle satellite dish support of Masterson with Roberts to include “wherein the slide stop comprises a sheer pin and aligned eyes combination,” as taught by Roberts, for the purpose of improving versatility by allowing for installment on different types of vehicles while maintaining a secure connection (see also col. 2, lines 41-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONCHAN J KIM/Examiner, Art Unit 2845

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845